        Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,

                            Plaintiff,

        -against-

 SAEXPLORATION HOLDINGS, INC.,
 JEFFREY H. HASTINGS,
 BRENT N. WHITELEY,                                       Civil Action No. 1:20-CV-8423 (PGG)
 BRIAN A. BEATTY, and
 MICHAEL J. SCOTT,

                            Defendants, and

 THOMAS W. O’NEILL and
 LORI E. HASTINGS,

                             Relief Defendants.


                JUDGMENT AS TO DEFENDANT BRENT N. WHITELEY

       The U.S. Securities and Exchange Commission (the “Commission”) having filed a

Complaint and Defendant Brent N. Whiteley (“Defendant”) having entered a general appearance;

consented to the Court’s jurisdiction over Defendant and the subject matter of this action;

consented to entry of this Judgment; waived findings of fact and conclusions of law; and waived

any right to appeal from this Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
         Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 2 of 10




interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements




                                                  2
        Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 3 of 10




               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Section 13(b)(5) of

the Exchange Act [15 U.S.C. § 78m(b)(5)] by knowingly circumventing or knowingly failing to

implement a system of internal accounting controls or knowingly falsifying any book, record, or

account described in Paragraph 2 of Section 13(b) of the Exchange Act [15 U.S.C. § 78m(b)(2)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Exchange Act Rule



                                                 3
        Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 4 of 10




13b2-1 [17 C.F.R. § 240.13b2-1] by falsifying or causing to be falsified, any book, record or

account subject to Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Exchange Act Rule

13b2-2 [17 C.F.R. § 240.13b2-2] by, as an officer or director of an issuer,

       (a)     making or causing to be made a materially false or misleading statement, or

               omitting to state or causing another person to omit to state, any material fact

               necessary in order to make statements made, in light of the circumstances under

               which such statements were made, not misleading, to an accountant in connection

               with: (i) any audit, review, or examination of the financial statements of an issuer,

               or (ii) the preparation or filing of any document or report required to be filed with

               the Commission; or

       (b)     taking any action, or directing another person to take action, to coerce,

               manipulate, mislead, or fraudulently influence any independent public or certified

               public accountant engaged in the performance of an audit or review of an issuer’s

               financial statements required to be filed with the Commission, while knowing or

               while it should have been known that such action, if successful, could result in



                                                 4
         Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 5 of 10




               rendering the issuer’s financial statements materially misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Exchange Act Rule

13a-14 [17 C.F.R. § 240.13a-14] by, as a principal executive or principal financial officer of an

issuer, or as a person performing similar functions, falsely certifying any report filed under

Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] (other than a report filed by an Asset-

Backed Issuer defined in 17 C.F.R. § 229.1101, or a report on Form 20-F under 17 C.F.R. §

240.13a-19), including reports filed on Forms 10-Q, Forms 10-QSB, Forms 10-K, or Forms 10-

KSB.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section 13(a) of



                                                 5
          Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 6 of 10




the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder

[17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13] by knowingly or recklessly

providing substantial assistance to an issuer that files with the Commission any information,

document, or report required to be filed with the Commission pursuant to Exchange Act Section

13(a) and the rules and regulations promulgated thereunder, which contains any untrue statement

of a material fact, which omits to state any material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading, or

which omits to disclose any information required to be disclosed.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                               VIII.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section

13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)] by knowingly or recklessly

providing substantial assistance to an issuer that fails to make and keep books, records, and

accounts which, in reasonable detail, accurately and fairly reflect the transactions and disposition

of its assets.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,



                                                 6
         Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 7 of 10




agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IX.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section

13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)] by knowingly or recklessly

providing substantial assistance to an issuer that fails to devise and maintain a system of internal

accounting controls sufficient to reasonably assure that transactions are recorded and financial

statements are prepared in conformity with generally accepted accounting principles.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 X.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, Section 304(a) of

the Sarbanes-Oxley Act of 2002 (“SOX”) [15 U.S.C. § 7243(a)] by failing to reimburse an issuer

for any bonus or other incentive-based compensation and any profits realized from the sale of the

issuer’s securities during the 12-month period following the first public issuance or filing with

the Commission of any financial document, for which an issuer is required to prepare an

accounting restatement due to the material noncompliance of the issuer, as a result of

misconduct, with any financial reporting requirement under the securities laws.



                                                 7
         Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 8 of 10




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                XI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the

Securities Act [15 U.S.C. § 77t(e)], Defendant is prohibited from acting as an officer or director

of any issuer that has a class of securities registered pursuant to Section 12 of the Exchange Act

[15 U.S.C. § 78l] or that is required to file reports pursuant to Section 15(d) of the Exchange Act

[15 U.S.C. § 78o(d)].

                                                XII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

shall pay disgorgement of ill-gotten gains and prejudgment interest thereon; that the amount of

the disgorgement shall be determined by the Court upon motion of the Commission; that

Defendant shall reimburse SAExploration Holdings, Inc., pursuant to Section 304 of the SOX

[15 U.S.C. § 7243]; and that the amount of reimbursement shall be determined by the Court upon

motion of the Commission. Upon motion of the Commission, the Court shall determine whether

it is appropriate to order a civil penalty pursuant to Section 21 of the Exchange Act [15 U.S.C.

§§ 78u] and Section 20 of the Securities Act [15 U.S.C. § 77t] and, if so, the amount of the civil

penalty. In connection with the Commission’s motion for disgorgement, reimbursement, and/or

civil penalties, and at any hearing held on such a motion: (a) Defendant will be precluded from

arguing that he did not violate the federal securities laws as alleged in the Complaint; (b)

                                                 8
         Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 9 of 10




Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the

purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule

56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

disgorgement, reimbursement, and/or civil penalties, the parties may take discovery, including

discovery from appropriate non-parties.

                                               XIII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the same force and effect as if fully set forth herein, and that

Defendant shall comply with all of the undertakings and agreements set forth therein.

                                                XIV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C.

§ 523, the allegations in the complaint are true and admitted by Defendant, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under

this Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                XV.




                                                 9
        Case 1:20-cv-08423-PGG Document 91 Filed 06/25/21 Page 10 of 10




       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                               XVI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

        June 29
Dated: ______________, 2021

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 10
